EXHIBIT 10.7(a)

FIRST AMENDMENT

TO THE

AK STEEL CORPORATION

ANNUAL MANAGEMENT INCENTIVE PLAN

(as amended and restated as of January 16, 2003)

Pursuant to the power of amendment reserved to the Board of Directors of AK
Steel Corporation in Section 14 of the AK Steel Corporation Annual Management
Incentive Plan (as amended and restated as of January 16, 2003) (the “Plan”),
and with the intent to ensure that the Plan complies with Section 409A of the
Internal Revenue Code of 1986, as amended, and the regulations thereunder,
effective as of October 18, 2007 the Plan is hereby amended as follows:

The first sentence in Section 5 is changed in its entirety to read as follows:

“The Performance Award Payment Date is the date on which any Performance Awards
are paid to Plan Members, which date shall not be later than March 15
immediately following the last day of each Performance Period.”

IN WITNESS WHEREOF, AK Steel Corporation has caused this First Amendment to the
Plan to be executed this 22nd day of October, 2007.

 

AK STEEL HOLDING CORPORATION AK STEEL CORPORATION By:   /s/ David C. Horn  
David C. Horn, Senior Vice President,   General Counsel and Secretary